Citation Nr: 1449015	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 26, 2012 and 70 percent disabling from March 26, 2012.

2.  Entitlement to an increased disability rating for service-connected degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected DDD of the cervical spine with spondylosis at C4-5, C5-6.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected disabilities.

6.  Entitlement to an increased disability rating for service-connected laceration scars of the left thigh and left leg with muscle damage to muscle group XIV, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney-at-law.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2002, February 2007, December 2009, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a July 2012 rating decision, the RO granted a 70 percent evaluation for the service-connected PTSD from March 26, 2012.  The Veteran has not expressed satisfaction with the increased disability rating and the issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In July 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the July 2014 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issues of entitlement to service connection for bilateral knee disabilities and entitlement to an increased disability rating for laceration scars of the left thigh and left leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to March 26, 2012, PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  From March 26, 2012, the Veteran's PTSD is not shown to be manifested by a disability picture that results in total occupational and social impairment.

3.  The service-connected DDD of the lumbar spine is manifested by lack of mobility, and limitation of forward flexion to 20 degrees with pain.

4.  The service-connected chronic DDD of the lumbar spine results in no more than mild left sciatic nerve impairment that is manifested by pain. 

5.  The service-connected DDD of the cervical spine with spondylosis at C4-5, C5-6 has been manifested by pain and limitation of motion with forward flexion to no worse than 20 degrees; there was no competent evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

6.  The service-connected DDD of the cervical spine with spondylosis at C4-5, C5-6 results in no more than mild upper radicular nerve group impairment that is manifested by numbness and pain in the right and left upper extremities.

7.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to March 26, 2012, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From March 26, 2102, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).

3.  The criteria for assignment of a 40 percent disability rating, but no higher, for the service-connected DDD of the lumbar spine are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5242 (2014).

4.  The criteria for the assignment of a separate 10 percent initial rating for left lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2014).

5.  The criteria for a disability rating in excess of 20 percent for DDD of the cervical spine with spondylosis at C4-5, C5-6 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5242 (2014).

6.  The criteria for the assignment of a separate 20 percent initial rating for the left upper radicular nerve group associated with the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8510 (2014).

7.  The criteria for the assignment of a separate 20 percent initial rating for the right upper radicular nerve group associated with the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8510 (2014).

8.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in January 2006, August 2008, and February 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the January 2006, August 2008, and February 2012 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded multiple VA examinations in pursuant of his claims, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports summarized herein are sufficient relative to the claims, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. PTSD

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent evaluation for his service-connected PTSD prior to March 26, 2012 and a 70 percent disability rating from March 26, 2012.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 76 as determined by VA and private treatment providers and VA examiners dating from 2005 to 2013.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

In this case, the Veteran seeks disability ratings in excess of the currently assigned 50 percent and 70 percent for his service-connected PTSD.  After having reviewed the record, and for reasons explained in greater detail below, the Board concludes that the currently assigned staged ratings should not be disturbed.

In a February 2006 statement, the Veteran's spouse indicated that the Veteran exhibits depression, anxiety attacks, and nightmares.  She stated that the Veteran's PTSD "has caused a lot of strain on our marriage."

VA treatment records dated in February 2006 documented the Veteran's report of nightmares every night.  He stated that he tries to stay busy in order to minimize his psychological symptomatology.  He endorsed decreased energy, difficulty focusing or concentrating, crying spells, decline in sexual interest, social withdrawal, panic attacks, flashbacks, feelings of worthlessness, hypervigilance, and "some difficulty controlling his temper with verbal outbursts."  The treatment provider described the Veteran's mood as sad, but noted that his affect was full range and appropriate.  A GAF of 70 was assigned.

The Veteran was afforded a VA examination as to his PTSD claim in February 2006.  His reported symptoms included nightly nightmares, insomnia, depression, anxiety, fearfulness, crying spells, anhedonia, short term memory loss, and difficulty focusing.  The Veteran reported, "I just don't [want to] do anything.  I'm afraid to go to sleep because I'll have nightmares, night sweats, and shaking."  He indicated that he has been a field supervisor at a cable company for the past fifteen years and "does a very good job with his current employment and that he keeps busy."  The Veteran stated that his wife is very patient with him.  He has one adult biological child and one adult step-child.  The Veteran reported that "he feels that he should get more counseling for the benefit of his wife and children."  He stated that he throws temper tantrums at his wife and five-year-old grandson.  The examiner described the Veteran's affect as excited and noted that his reasoning is good.  The Veteran denied suicidal or homicidal ideation.  The examiner stated that the Veteran is extremely emotional and tearful.  He does not socialize with others and has difficulty with intimacy.  The examiner further noted that "[t]here does not appear to be any effect of this individual's symptoms on his occupational functioning."  The examiner stated that the Veteran's PTSD has "moderate to severe effects when it comes to social functioning."  A GAF of 50 was assigned.

VA treatment records dated in December 2006 noted that the Veteran denied work-related problems.  He did indicate that he isolates from others and experiences flashbacks.  See the VA treatment record dated December 2006.  In May 2007, the Veteran complained of hypervigilance and insomnia.  He further stated that he often loses patience at noises that his six-year-old grandson makes.  See the VA treatment record dated May 2007.  He also reported he cannot calm down and is always on edge.  He refused medication to manage his PTSD symptoms because he did not want it to interfere with his work.  Id.  A July 2007 VA treatment record documented the Veteran's continued report that he is "unable to relax" and he must "keep busy or else he becomes restless, irritable, and unapproachable by family."

In an August 2008 statement, the Veteran's mother reported that the Veteran seems distant from others and does not involve himself with family activities.  She noted that he is often depressed and spends a lot of time alone at home.  She further stated that he is not motivated and he is short on patience.  Similarly, in an August 2008 statement, the Veteran's spouse indicated that the Veteran is socially distant.  She stated that he spends a lot of time alone and experiences difficulty sleeping.

In an August 2008 letter, Mr. J.C.T., the Veteran's co-worker, reported that the Veteran's daily work duties "include scheduling of customer work orders, time management of employees, additional customer complaints, and all safety related topics as they relate to the jobs."  He continued, "over the past years, [the Veteran] has been able to successfully fulfill the job duties that have been set before him while combating the nagging lower back issues that plague him."  See the letter from Mr. J.C.T. dated August 2008.

In a March 2010 letter, the Veteran's private mental health treatment provider noted the Veteran's continued complaints of "nightmares, flashbacks, and extreme anxiety (especially driving down two-lane highways or being a passenger in a car)."  In a letter received December 2011, the same treatment provider reported the Veteran's complaints of anxiety and nightmares.  He further stated, "I have seen [the Veteran's] symptoms improve with therapy, but recently he began having worsening symptoms again."  He continued, "I believe the increase in symptoms and intensity of symptoms is related to ongoing physical pain issues and stress associated with the pain, as well as, increased work related stress, specifically associated with his duties as a supervisor of other employees."  See the letter from Mr. E.W. received December 2011.

A February 2012 VA treatment record documented the Veteran's report that he felt "a little down."  He endorsed complaints of anxiety, depression, and difficulty sleeping.  The Veteran was casually dressed and appropriately groomed.  He demonstrated good behavioral control, and his speech was normal in rate and volume.  He reported that his mood was anxious.  His affect was full in range, and congruent and appropriate to topics.  He did not endorse suicidal or homicidal ideation.  No delusions were revealed or observed.  The treatment provider noted that the Veteran "is future-oriented and effectively uses positive coping and problem-solving skills."  A GAF of 60 was assigned.

The Veteran was afforded a VA examination in March 2012 at which time the examiner noted that the most recent GAF scores assigned by the Veteran's VA treatment providers range from 60-65.   The examiner reported that the Veteran "has moderate to severe PTSD causing moderate to severe occupational and social dysfunction.  He has a number of personal family problems causing distress . . ."  See the VA examination report dated March 2012.  The examiner opined that the Veteran's PTSD causes "occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and/or mood."  The examiner noted that the Veteran has been married for twenty-five years.  The examiner reported that the Veteran "has worked twenty-one years for a communications company and is currently on long-term disability from the company because of his orthopedic problems."  Id.  However, the examiner noted that the Veteran "states he has had interpersonal problems on the job and feels passed over for promotions and has difficulty getting along with others on the job."  Id.  The Veteran endorsed the following symptoms:  avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  The examiner also noted that the Veteran exhibited depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran reported homicidal ideas without intent towards others at work.  The examiner noted that, "[w]hile his PTSD has worsened, he is not unemployable because of PTSD."

In a May 2012 VA treatment record, it was noted that the Veteran "continues to remain angry and down due to being terminated from his work.  He was terminated due to not being able to perform his job duties.  He feels he was discriminated against and abused by his employer.  Feels he will never be able to work again due to his anger over this recent experience."  The Veteran continued to complaint of nightmares and insomnia.  He also complained of daily irritability, depressed mood, and flashbacks.  He stated that he will his cut his grass and his neighbor's grass in order to keep busy.  He is very preoccupied with being terminated from his job and his chronic pain.  The Veteran denied any suicidal or homicidal ideation.  The treatment provider noted that the Veteran was casually dressed and appropriately groomed.  He exhibited good behavioral control and his speech was at a normal rate and volume.  He reported that his mood was 'sad.'  His affect was blunted in range, but congruent and appropriate to topics.  His thought process was goal-directed.  He was alert and well-oriented.

In a subsequent May 2012 VA treatment record, it was noted that the Veteran "engages in VA appointments; has not demonstrated recent nor current self-injurious behaviors or ideations; has not engaged in any recent impulsive acts; continues to show fair judgment; does not show poor frustration tolerance; is compliant with medications, as well.  Veteran also endorses an adequate support system, involving family and the VA facility.  No acute, severe psychotic or major mood disorder episode exacerbations.  Clear sensorium."  A GAF of 60 was reported.

In a July 2012 VA treatment record, the Veteran's treatment provider indicated that the Veteran was coping adequately with his recent job termination.  The Veteran's affect was appropriate and he was well-groomed.  His speech was normal.  He exhibited no suicidal/homicidal ideation or delusions.  The Veteran's judgment was good.

In a June 2012 note, Mr. F.W. stated that, "[d]espite his high level of anxiety and mild-moderate levels of depression, [the Veteran] is able to perform his activities of daily living and finds some enjoyment and satisfaction in life."  Mr. F.W. further stated that the Veteran never reported suicidal ideation.  He assigned a current GAF score of 63, and noted a previous GAF score of 76 in December 2011.

In an August 2012 private treatment record, the Veteran's mental health treatment provider stated, "I don't feel/believe he can maintain employment until his physical pain symptoms are resolved - the physical pain triggers increased anxiety and increased depression."  A GAF of 55 was assigned.
In a July 2014 report, a vocational specialist indicated that the Veteran was totally and permanently disabled based upon his physical disabilities and PTSD symptoms.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD, the Board concludes that a disability rating in excess of 50 percent is not warranted prior to March 26, 2012.  The VA and private treatment records, as well as, the February 2006 VA examination report do not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to March 26, 2012.  Rather, the findings of the VA examiner and treatment providers are, at most, indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with family members.  He was also able to maintain full-time employment in a supervisory role.  The Board recognizes that the Veteran experiences irritability during the appeal period.  See, e.g., the VA examination report dated September 2006.  Critically, there is no evidence that the irritability endorsed by the Veteran has risen to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating.  Moreover, these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  There is no indication that his occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to March 26, 2012.

With respect to the period dating from March 26, 2012, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of irritability with outbursts of anger and homicidal ideation, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Additionally, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

Moreover, as detailed above, it is undisputed that the Veteran was found to be totally and permanently disabled during the period under consideration.  See, e.g., the July 2014 letter from the vocational specialist.  However, the evidence does not suggest that the Veteran's PTSD alone caused total occupational and social impairment sufficient to warrant a 100 percent disability rating under the pertinent schedular criteria.  See 38 C.F.R. § 4.130, DC 9411.

In sum, from March 26, 2012, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, i.e. the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants disability ratings in excess of 50 percent prior to March 26, 2012 or 70 percent from March 26, 2012.  Therefore, the evidence of record does not support the schedular criteria required for increased disability ratings as to this service-connected disability at any time during the current appeal.  This claim must be denied.

b. Lumbar spine

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran was service-connected for a lumbar spine disability in a September 1987 rating decision; a noncompensable (zero percent) evaluation was assigned.  The disability rating was increased to 10 percent in a January 2002 rating decision.  In September 2005, the Veteran filed a claim of entitlement to an increased disability rating for the lumbar spine disability.  The February 2007 rating decision granted an increased disability rating of 20 percent, effective September 8, 2005 (the date of claim).  The Veteran now contends that his service-connected lumbar spine disability has become more disabling than is indicated by the assigned rating.  He therefore contends that a higher rating is warranted.

As will be described below, the Veteran is assigned a 20 percent evaluation for his service-connected lumbar spine disability throughout the appeal period.  Nevertheless, analysis has been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Francisco, 7 Vet. App. at 58; see also Hart, supra.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5242 [degenerative arthritis of the spine].  Notably, the evidence of record demonstrates that the Veteran is currently diagnosed with DDD of the lumbar spine.  See, e.g., the VA examination reports dated March 2012.  Thus, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

A review of the competent evidence of record demonstrates that the Veteran has reported experiencing an incapacitating episode during the appeal period.  See the VA examination report dated March 2012.  Notably, he stated that a doctor prescribed bed rest to treat his back pain for less than one week during the prior twelve-month period.  Id.  Critically, a review of the voluminous evidence of record reveals there is no other medical evidence to indicate that the Veteran suffered an incapacitating episodes as a result of his service-connected lumbar spine disability for which a physician prescribed bed rest during the appeal period.  Accordingly, rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of a rating greater than the currently-assigned 20 percent evaluation for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of lumbar spine symptoms and has described functional impairment.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
In this case, DC 5242 [and thus the general rating formula for diseases and injuries of the spine] is appropriate in that the medical evidence of record indicates that the Veteran's service-connected DDD of the lumbar spine is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

As indicated above, the Veteran's lumbar spine disability is rated as 20 percent disabling.  To obtain a higher disability rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. §§ 4.71a, DC 5242.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Here, in a July 2005 report, Dr. R.D.B. noted that the Veteran's back "shows decreased range of motion, negative straight leg raising, and strong muscle strength."  The Veteran's reflexes were intact.

The Veteran was afforded a VA examination in February 2006 at which time he provided a detailed history of his lumbar spine disability.  He reported that he does not require assistive devices and has not experienced any incapacitating episodes.  He is able to stand for three to eight hours with only short rest periods.  However, he is unable to walk more than a few yards.  The Veteran endorsed constant left foot/leg weakness with paresthesia.  He stated that he experiences fatigue in his low back with decreased motion, stiffness, moderate weakness, and moderate spasm.  His low back pain radiates from his legs to his feet.  Mild lumbar flattening was noted upon physical examination.  The examiner also noted that the lumbar spine exhibited moderate muscle spasm; mild atrophy; moderate guarding; moderate pain with motion; moderate tenderness; and moderate weakness.  Ankylosis was not demonstrated.  Range of motion testing revealed forward flexion to 60 degrees with pain at 30 degrees; extension to 20 degrees with pain at 10 degrees; lateral flexion to 20 degrees to bilaterally, with pain at 10 degrees; and lateral rotation to 20 bilaterally, with pain at 10 degrees.  The examiner noted no additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.  Neurological examination revealed some decreased (1+) sensory function of the left lower extremity.  The examiner specifically noted that this was indicative of L5-S1 nerve root changes.

In a March 2006 report, Dr. I.M.C. reported that the Veteran experiences severe low back pain with associated radicular pain into his legs.  In a separate March 2006 private treatment record, Dr. P.D.V. noted that the Veteran has to alter his activities due to his back and neck pain.  He also documented the Veteran's report of numbness into the left leg on a frequent basis.  Range of motion measurements documented forward flexion to 45 degrees with pain; extension to 15 degrees with pain; right and left lateral flexion to 30 degrees with pain; and right and left lateral rotation to 20 degrees with pain.  Dr. P.D.V. stated that the Veteran exhibited tenderness mainly in the left paraspinal muscles and flank.  No muscle spasm was demonstrated.  The Veteran was neurologically intact.

A December 2006 private treatment record documented the Veteran's complaint of back pain at 8/10 that is increased by prolonged standing, bending, lifting, and sitting.  It is relieved with rest and avoidance of strenuous work.  The Veteran exhibited lumbosacral tenderness, left greater than right.  He experienced pain with both flexion and extension.  An electromyography (EMG) report showed lumbar radiculopathy with myofascial and neuropathic pain arising from disc injury.

The Veteran was afforded another VA examination in October 2006 at which time he reported that "the only time he lost from work has been for doctor's appointments."  He reported constant back pain with worsening numbness in the left foot.  Range of motion testing revealed forward flexion to 45 degrees with pain at 40 degrees.  The examiner noted, "[t]his is aggravated by repetition but the motion remains the same."  Right and left lateral flexion was documented to 20 degrees with pain at 10 degrees; "[t]he motion is not reduced by repetitive movement but his complaints of pain persist."  Right and left lateral rotation was to 20 degrees with pain at 10 degrees; "[h]e complains of increased pain with repetitive motion on either side but the range of motion is unchanged."  Extension was to 15 degrees with pain at 5 degrees; "[t]he range of motion does not change with repetitive movement but he complains of increased pain."  The examiner further noted that, "[i]n the prone position, [the Veteran] complains of pain with palpation over the lower lumbar spine."

Private treatment records dated in February 2007 noted lumbar radiculopathy.  In a July 2008 report, Dr. P.D.V. reported that the Veteran was experiencing right leg weakness.  He documented forward flexion to 70 degrees and extension to 25 degrees.  The Veteran exhibited no obvious signs of back spasm; his back was sore on motion.  He complained of discomfort extending to his legs; however, no specific radicular symptoms were shown.

In an August 2008 report, the Veteran's co-worker reported that "over the past years, [the Veteran] has been able to successfully fulfill the job duties that have been set before him while combating the nagging lower back issues that plague him."  See the letter from Mr. J.C.T. dated August 2008.  Similarly, in an August 2008 letter, Mr. H.R. indicated that "[i]t is noticeable that [the Veteran] is having pain as he is performing his supervisor duties and overseeing his team."

The Veteran sought emergency treatment in May 2009 and December 2009 for complaints of low back pain.  In May 2009, he was diagnosed with an acute lumbar myofascial strain after he tweaked his back stepping backwards off a curb.  In December 2009, he was diagnosed with chronic low back pain.

An October 2009 report from Dr. P.D.V. noted the Veteran's continued full-time employment.  The Veteran reported that he had only taken time off from work as a result of right knee surgery.  He continues to walk without an assistive device and his gait pattern is smooth without antalgia, instability, or limitations.  Forward flexion to 65 was documented with extension to 25 degrees.  Although the Veteran complained of mild tenderness of the paraspinal muscles, no spasm was evident.  He further reported that the Veteran "does not appear to be disabled, as he is presently working his full, regular work.  He has no apparent present loss of function.  He can continue his present full-time work duty, since he has continued to do this throughout the last four years."  See the report of Dr. P.D.V. dated October 2009.

The Veteran was afforded a third VA examination in March 2012 at which time he reported worsening lumbar spine pain at 8/10.  He endorsed flare-ups of pain with heavy activities at work including lifting, hoisting, bending, climbing stairs, and sitting for long periods of time.  The Veteran stated that light yard work even exacerbated his back pain.  Range of motion testing demonstrated forward flexion to 40 degrees with pain at 20 degrees; extension to 20 degrees with pain at 10 degrees; right lateral flexion to 15 degrees with pain at 10 degrees; left lateral flexion to 20 degrees with pain at 10 degrees; and right and left rotation to 25 degrees with pain at 15 degrees.  The Veteran's range of motion was limited by pain.  However, the examiner indicated that no additional limitation in range of motion was shown following repetitive use testing.  The examiner reported that the Veteran experienced functional impairment upon motion; specifically, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disruption of locomotion, and interference with sitting, standing, and/or weight bearing.  Midline lumbar tenderness was reported that extended to the paraspinal muscles in the lower back.  No guarding or muscle spasm was exhibited.  The Veteran's reflexes and sensory examinations were intact.  However, he was unable to perform straight leg raises.  The examiner noted that the Veteran does exhibit radicular pain including moderate constant and intermittent pain in the left lower extremity.  The examiner reported involvement of the "L4/L5/S1/S2/S3 nerve roots (sciatic nerve)."  He diagnosed the Veteran with mild left radiculopathy.  No radiculopathy of the right lower extremity was indicated.  The examiner further reported that the Veteran's lumbar spine disability causes functional impairment in that, "[p]ain limits ability to stand, bend, lifting, climb, stoop, drive, [and] sit."

In a March 2013 letter, Dr. R.D.B. reported that the Veteran "is totally disabled from any type of gainful employment secondary to herniated nucleus pulposus of the cervical and lumbar spine."  Similarly, in a July 2014 letter, a vocational specialist reported that the Veteran's disabilities render him totally and permanently disabled.

Accordingly, based upon the evidence of record, the Board finds that the Veteran's lumbar spine symptomatology most nearly approximates the criteria set forth for the assignment of a 40 percent disability rating under Diagnostic Code 5242.  See 38 C.F.R. § 4.7.  Specifically, during the March 2012 VA examination, the Veteran was able to achieve forward flexion to 40 degrees; however, the examiner noted that the Veteran experienced pain at 20 degrees.  Moreover, as detailed above, the examiner noted that the Veteran exhibited functional impairment upon motion; specifically, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disruption of locomotion, and interference with sitting, standing, and/or weight bearing.  See the VA examination report dated March 2012.

The Board has considered whether an increased disability rating is warranted for the Veteran's lumbar spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Accordingly, in light of the impairment of the Veteran's forward flexion to 40 degrees with pain at 20 degrees and in consideration of the other documented functional impairment, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating.  See 38 C.F.R. § 4.7.

The Board has considered whether the Veteran is entitled to a 50 percent rating under the applicable schedular criteria.  Under the current schedular criteria, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show unfavorable ankylosis of the thoracolumbar spine.

The Board observes that ankylosis of the entire lumbar spine is not demonstrated in the medical evidence, and the Veteran does not appear to contend that his back is ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Accordingly, the Veteran's service-connected lumbar spine disability does not warrant a higher rating under the General Rating Formula for Diseases and Injuries of the spine.

Accordingly, a disability rating in excess of 40 percent is not for application under either the general rating formula for diseases and injuries of the spine.

c. Associated neurological abnormalities (lumbar spine)

As noted above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

Here, the evidence of record documents multiple complaints of radiating pain to the Veteran's left lower extremity.  See, e.g., the private treatment records dated December 2006 and February 2007; see also the VA examination reports dated February 2006, October 2006, and March 2012.  Notably, the March 2012 VA examiner diagnosed the Veteran with radiculopathy of the left lower extremity.  The examiner specifically determined that the left L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved.  Although the March 2012 VA examiner documented the Veteran's report of moderate pain in the left lower extremity, he characterized the radiculopathy as 'mild,' based upon the Veteran's overall symptomatology.

As the record reflects that the sciatic nerve in the Veteran's left leg is affected by his lumbar spine disability, the Board will apply the corresponding Diagnostic Code to afford a separate neurological evaluation.

In this capacity, based on the Veteran's complaints of pain and the March 2012 VA examiner's description of the Veteran's radiculopathy as "mild," the Board finds that a 10 percent disability rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild symptoms.

The Board also finds that the next-higher 20 percent evaluation under Diagnostic Code 8520 is not warranted.

Upon review, the record does not indicate that the Veteran experiences significant light touch, pinprick, or positional sensory impairment.  His deep tendon reflexes and muscle tone were described as normal.  There is no evidence of atrophy.  There is also no evidence of foot drop or decreased knee flexion.  See March 2012, October 2006, and February 2006 VA examination reports.  As such, the record does not indicate that the Veteran experiences moderate incomplete paralysis of the sciatic nerve as would be required for a 20 percent disability rating. 

Based on this record, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist.

d. Cervical spine

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran has been awarded a 20 percent evaluation for his service-connected cervical spine disability from September 8, 2005, the date of the original service connection claim.  As will be discussed below, the Board concludes that a staged rating is not appropriate as to the current claim.

The Veteran's cervical spine disability is current rated under 38 C.F.R. § 4.71a, DC 5242 [degenerative arthritis of the spine].

As described above, the criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Accordingly, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].  Crucially, the competent evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes due to his cervical spine disability, as defined in Note 1 of DC.  The Board acknowledges the Veteran's self-report that he experiences flare-ups of his cervical spine disability.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes to justify a higher rating under DC 5243.  See the VA examination reports dated in February 2006, October 2006, and March 2012.  Thus, rating the Veteran under the formula for evaluating intervertebral disc syndrome based on incapacitating episodes would not avail him of increased disability ratings for his service-connected cervical spine disability.  Rather, the Veteran has reported a progressive worsening of cervical spine symptoms and has described functional impairment due to pain.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2014).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Here, in a July 2005 report, Dr. R.D.B. indicated that the Veteran's "neck shows decreased motion, triceps strong, biceps strong, grip strength strong, and reflexes 2+."  Cervical spine pain was documented in private treatment records dated February 2006.

The Veteran was afforded a VA examination in February 2006 as to his cervical spine disability.  He reported that he does not use any assistive devices and has not experienced any incapacitating episodes due to his cervical spine disability.  He is able to stand for three to eight hours with only short rest periods; however, he is unable to walk more than a few yards.  The Veteran endorsed neck pain radiating to his left arm.  The examiner noted moderate spasm of the cervical spine with mild atrophy, moderate guarding, moderate pain with motion, moderate tenderness, and moderate weakness.  Upon examination, the Veteran achieved forward flexion to 40 degrees with pain at 20 degrees, extension to 40 degrees with pain at 20 degrees, left and right lateral flexion to 30 degrees bilaterally, with pain at 10 degrees, left and right lateral rotation to 60 degrees bilaterally, with pain at 30 degrees.  The examiner indicated that no additional limitation of motion was exhibited on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.  Decreased sensory function (1+) was noted in the left upper extremity.  The examiner noted that the Veteran's neck disability caused significant occupational effects including problems with lifting and carrying, and decreased strength.

In a March 2006 private treatment record, Dr. P.D.V. indicated that the Veteran must now alter his activities and has decreased his recreational sports due to his neck and back pain.  The following range of motion measurements were documented:  forward flexion to 45 degrees; extension to 20 degrees; right and left lateral flexion to 40 degrees with pain; and right and left lateral rotation to 30 degrees with pain.  No muscle spasm was shown.

The Veteran was afforded another VA examination in October 2006 at which time he reported that "the only time he lost from work has been for doctor's appointments."  He endorsed constant neck pain.  Examination of the cervical spine demonstrated a slight tilt of the head to the left.  Physical examination of the neck revealed forward flexion to 35 degrees with pain at 20 degrees.  The examiner reported that this was aggravated by repetitive movements, but the range of motion is unchanged.  Extension was shown to 20 degrees with pain at 5 degrees; this was aggravated by repetitive motion but the range of motion was the same.  Right and left lateral rotation was demonstrated to 25 degrees with pain at 15 degrees; repetitive motion produced complaints of increased pain, but the range of motion remained unchanged.  Right and left lateral flexion was documented to 35 degrees with pain at 25 degrees; repetitive motion produced complaints of increased pain, but the range of motion was the same.  Reflexes of the upper extremities were present and equal, and sensation was intact.  Joint function was also normal in the bilateral upper extremities.

Private treatment records dated in December 2006 documented cervical radiculopathy.  It was indicated that EMG showed C5 irritation on the left.  A July 2007 private treatment record noted the Veteran's report of "neck pain [that] radiates down left shoulder and arm; numbness/tingling in left hand."  In a July 2008 report, Dr. P.D.V. documented the Veteran's complaints of neck pain.  He also noted that the Veteran complained of radicular-type symptoms.

In an October 2009 report, Dr. P.D.V. noted that the Veteran had only recently taken off work due to a right knee surgery.  He noted that the Veteran exhibited forward flexion of the cervical spine to 70 degrees and extension to 25 degrees.  No muscle spasm was shown.  Dr. P.D.V. further reported that the Veteran "does not appear to be disabled, as he is presently working his full, regular work.  He has no apparent present loss of function.  He can continue his present full-time work duty, since he has continued to do this throughout the last four years."  See the report of Dr. P.D.V. dated October 2009.

The Veteran was afforded a third VA examination of the cervical spine in March 2012, at which time he reported flare-ups of symptomatology upon heavy activities at work including lifting, hoisting, bending, climbing stairs, and sitting for long periods of time.  He stated that light yard work even exacerbated his back pain.  The Veteran did not endorse incapacitating episodes due to his cervical spine symptomatology.  Range of motion testing demonstrated forward flexion to 30 degrees with pain at 20 degrees; extension to 30 degrees with pain at 20 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 25 degrees with pain at 20 degrees; right lateral rotation to 35 degrees with pain at 25 degrees; and left lateral rotation to 40 degrees with pain at 30 degrees.  The examiner stated that there is no additional limitation in range of motion following repetitive use testing.  The examiner noted that the Veteran sits with his head tilted 20 degrees to the right; however he is able to straighten his neck to vertical.  The examiner documented functional impairment of the cervical spine including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Pain to palpation/localized tenderness was indicated.  There was no guarding or muscle atrophy.  Occupational impairment was demonstrated due to pain limiting the Veteran's ability to stand, bend, lift, climb, or stoop.  The Veteran exhibited normal deep tendon reflexes; however, he had decreased (1+) sensory function in the inner/outer forearms bilaterally.  He endorsed moderate constant radicular pain and mild intermittent pain, bilaterally.  No paresthesias/dysthesias were indicated.  The Veteran endorsed mild numbness bilaterally.  The examiner documented mild involvement of the C5/C6 nerve roots, bilaterally.

In a March 2013 letter, Dr. R.D.B. reported that the Veteran "is totally disabled from any type of gainful employment secondary to herniated nucleus pulposus of the cervical and lumbar spine."  Similarly, in a July 2014 letter, a vocational specialist reported that the Veteran's disabilities render him totally and permanently disabled.

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 20 percent is not warranted.  The evidence of record during this time period, while showing findings of limitation of motion, does not indicate forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  See the VA examination reports dated February 2006, September 2006, and March 2012.  Moreover, VA and private treatment records for this time period do not document more severe cervical spine symptomatology.

The Board recognizes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence showing documenting increased functional impairment due to those reports of pain and evaluations beyond those currently assigned are not warranted.  The Veteran has been able to take care of his activities of daily living, and even with repetitive use there was no substantial loss of motion.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

e. Associated neurological abnormalities (cervical spine)

As noted above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

Here, the evidence of record documents multiple complaints of radiating pain to the Veteran's bilateral upper extremities.  See, e.g., the private treatment records dated December 2006 and February 2007; see also the VA examination reports dated February 2006, October 2006, and March 2012.  Notably, the March 2012 VA examiner diagnosed the Veteran with radiculopathy of the bilateral upper extremities.  The examiner specifically determined that the C5/C6 nerve root (upper radicular group) was involved, bilaterally.  Although the March 2012 VA examiner documented the Veteran's report of moderate constant pain in the bilateral upper extremities, he characterized the radiculopathy as 'mild' in both upper extremities, based upon the Veteran's overall symptomatology.

As the record reflects that the upper radicular nerve groups of the Veteran's right and left upper extremities are affected by his cervical spine disability, the Board will apply the corresponding Diagnostic Code to afford separate neurological evaluations.

In this capacity, based on the Veteran's complaints of pain and the March 2012 VA examiner's description of the Veteran's radiculopathy as "mild," the Board finds that separate 20 percent disability ratings are warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8510 for mild symptoms.

The Board also finds that the next-higher evaluations (40 in the major upper extremity and 30 percent in the minor upper extremity) under Diagnostic Code 8510 are not warranted in either upper extremity.

Upon review, the record does not indicate that the Veteran experiences significant light touch, pinprick, or positional sensory impairment.  His deep tendon reflexes and muscle tone were described as normal.  See the VA examination reports dated February 2006, October 2006, and March 2012.  As such, the record does not indicate that the Veteran experiences moderate incomplete paralysis of the upper radicular as would be required for increased disability ratings. 

Based on this record, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist.

f. Additional considerations

Additionally, the Board finds that the Veteran's PTSD, lumbar spine, cervical spine, and radiculopathy disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's PTSD, lumbar spine, cervical spine, and radiculopathy disabilities.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned zero percent disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, lumbar spine, cervical spine, and radiculopathy disabilities are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

III.  TDIU claim

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

It is undisputed that the Veteran meets the percentage requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, the question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A review of the evidence of record demonstrates that the Veteran ended his employment with the cable company in December 2011 after his employer was unable to offer reasonable accommodation for his physical disabilities.  See, e.g., the report of Dr. R.D.B. dated March 2013.  To this end, in his March 2013 report, Dr. R.D.B. noted that the Veteran "is totally disabled form any type of gainful employment secondary to herniated nucleus pulposus of the cervical and lumbar spine."  Similarly, in a July 2014 report, a vocational specialist indicated that, after meeting with the Veteran, he conducted a Labor Market Employability Assessment "to determine if there were any jobs in the national economy which met his current profile."  The vocational specialist noted that the Veteran's "profile consisted of work history, education, military service, and disabilities as outlined by his physicians.  I also considered his diagnosis of PTSD from his military service."  The vocational specialist continued, "[a]ccording to the U.S. Department of Labor, there are no jobs in the national economy which meet [the Veteran's] profile."  He therefore concluded, "[f]rom a vocational standpoint, I feel [the Veteran] is totally and permanently disabled and there are no jobs available to him in the national economy."  See the vocational specialist's report dated July 2014.

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence supports an award of TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased disability rating for PTSD in excess of 50 percent prior to March 26, 2012 is denied.

Entitlement to an increased disability rating for PTSD in excess of 70 percent from March 26, 2012 is denied.

An increased disability rating of 40 percent is granted for DDD of the lumbar spine, subject to controlling regulations applicable to the payment of monetary benefits.

A separate disability evaluation of 10 percent under Diagnostic Code 8520 for impairment of the left sciatic nerve is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an increased disability rating for DDD of the cervical spine with spondylosis at C4-5, C5-6 is denied.

A separate disability evaluation of 20 percent under Diagnostic Code 8510 for impairment of the left upper radicular group nerve is granted, subject to the regulations governing the payment of monetary awards.

A separate disability evaluation of 20 percent under Diagnostic Code 8510 for impairment of the right upper radicular group nerve is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

With respect to the claim of entitlement to an increased disability rating for laceration scars of the left thigh and left leg with muscle damage to muscle group XIV, the Veteran was service-connected for this disability in a September 1987 rating decision and a noncompensable (zero percent) evaluation was assigned.  In January 1999, the Veteran filed an increased rating claim, which was denied in a January 2002 rating decision.  The Veteran disagreed with the denial.  In a May 2003 rating decision, the RO increased the assigned disability rating to 10 percent, effective January 19, 1999.  A statement of the case (SOC) was issued in May 2003.  The Veteran perfected his appeal by filing a timely VA Form 9 in May 2003.  A thorough review of the record demonstrates that the Veteran's claim was never certified to the Board and was never withdrawn.  Therefore, the current increased rating claim has been pending since January 1999.

To this end, the Board notes that, effective August 30, 2002, VA amended the rating schedule for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where, as here, the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The criteria for rating scars were again revised, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, the amendment also allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review and the Veteran has requested a review under the new clarified criteria.  38 C.F.R. § 4.118 (in effect since October 23, 2008).  Accordingly, in light of the regulation changes during the pendency of this appeal, the claim must be remanded in order for the RO to advise the Veteran of the pertinent rating criteria.

Moreover, the Board notes that the Veteran was most recently afforded a VA examination in March 2012 as to the laceration scars of the left thigh and left leg with muscle damage to muscle group XIV.  Although the medical evidence of record demonstrates that the Veteran is service-connected for three scars (see, e.g., the rating decision dated September 1987), the VA examiner addressed only the 17x1-1.5 cm. scar of the anterior-lateral left thigh.  The evidence of record is therefore lacking with regard to the current severity of this service-connected disability.  Thus, to ensure that the record reflects the current extent of the laceration scars of the left thigh and left leg with muscle damage to muscle group XIV, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As to the claim of entitlement to service connection for bilateral knee disabilities, the Veteran has asserted entitlement to service connection on both direct and secondary bases.  To this end, it is undisputed that the Veteran is service-connected for disabilities of the cervical and lumbar spine, as well as, laceration scars of the left thigh and left leg with muscle damage to muscle group XIV.

The Veteran was afforded VA examinations in October 2009 and May 2010 with respect to the pending service connection claim.  Notably, the October 2009 VA examiner addressed only the right knee claim and indicated that the degenerative joint disease (DJD) of the Veteran's right knee is "due to meniscal and joint deterioration [is] mainly from normal aging . . . The large voluminous [claims] file did not indicate a chronic knee disability or treatment."  Critically, the October 2009 VA medical opinion is somewhat vague and provides little rationale for the opinion provided.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  Additionally, as noted, the VA examiner failed to address the claimed left knee disability.

In the May 2010 VA examination report, the examiner concluded that the bilateral knee disabilities are "less likely as not caused by or a result of service-connected lumbosacral strain and laceration scar left thigh and leg with slight damage to muscle group XIV."  Critically, the May 2010 VA examiner failed to address whether the claimed bilateral knee disabilities were aggravated by the service-connected disabilities.

In sum, there remain questions as to current etiology of the bilateral knee disabilities.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a VCAA letter containing proper notice that specifically informs him of the pre-August 2002, post-August 2002/pre-October 2008, and post-October 2008 criteria for evaluating skin disabilities.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since July 2012.  All such available documents should be associated with the claims file.

3. Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected laceration scars of the left thigh and left leg with muscle damage to muscle group XIV.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner shall report all residuals of the Veteran's laceration scars of the left thigh and left leg with muscle damage to muscle group XIV, including, but not limited to, any orthopedic, muscle, and/or neurologic impairment.

The examiner shall note the presence and severity of any signs and symptoms of muscle disability associated with the laceration scars of the left thigh and left leg with muscle damage to muscle group XIV, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular binding, intermuscular scarring, loss of deep fascia, loss of muscle substance, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner shall also report the ranges of left knee flexion and extension in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for both knee flexion and extension.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.  

The examiner shall report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity-mild, moderate, or severe.

The examiner shall specify any nerves affected by the laceration scars of the left thigh and left leg with muscle damage to muscle group XIV and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report the severity of any scars associated with the service-connected laceration scars of the left thigh and left leg with muscle damage to muscle group XIV, to include whether they cause any limited motion or loss of function, scar size, and whether they are superficial, adherent, ragged, depressed, unstable, or painful on examination.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4. Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's bilateral knee disabilities claim.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current right and left knee disabilities had their clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current right and left knee disabilities were caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


